Judgment reversed on the law and facts, with costs to claimant, and matter remitted to the Court of Claims for determination of the amount of damages. Certain findings of fact and conclusions of law disapproved and reversed and new findings made. Memorandum: In this record we find evidence sufficient to support a finding of negligence on the part of the State and absence of contributory negligence on the part of claimant. All concur, except Williams, J., who dissents and votes for affirmance. (Appeal from a judgment of the Court of Claims dismissing a claim for damages for loss of services of, and medical attendance for, claimant’s daughter, alleged to have resulted from injuries sustained by reason of negligence in school instruction.) Present — MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.